Citation Nr: 9905783	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, due 
to or as a consequence of  the veteran's service connected 
tonsillectomy.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
heart disability, claimed to have resulted from medications 
prescribed at a VA Medical Center in 1991.  

3.  Entitlement to an increased rating for right ear hearing 
impairment, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
May 1946. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case as it concerns the 
evaluation of the residuals of tonsillectomy, arises from a 
January 1993 rating action, with which the veteran disagreed 
in February 1993.  A statement of the case was issued later 
that month, and in April 1993, the veteran perfected his 
appeal in this regard, by his submission of a VA Form 9 
(Appeal to Board of Veterans' Appeals) to the RO.  

The remaining issues on appeal arise from a June 1995 rating 
action.  The veteran submitted a notice of disagreement with 
regard to that action in July 1995, and a statement of the 
case was issued in February 1996.  Later that month, the RO 
received written correspondence from the veteran in which he 
addressed these issues, and the Board has construed this 
letter as the veteran's substantive appeal with respect to 
these claims.  In due course, the veteran's claims file was 
forwarded to the Board, but in May 1998, the Board remanded 
the appeal to the RO in order to ensure that the veteran's 
procedural rights with respect to a hearing request were 
satisfied.  In September 1998, the veteran participated in a 
video conference hearing with the undersigned member of the 
Board, by means of an interactive telecommunications link 
between the RO and the Board in Washington, D.C.  The case is 
now ready for review by the Board.  

In addition to the foregoing, the Board observes that in 
addition to the issues set forth on the front page of this 
decision, whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder was also certified by the RO as an issue 
on appeal.  At the video conference hearing conducted by the 
undersigned in September 1998, however, the veteran made a 
specific request to withdraw this issue from appellate 
consideration.  In view of that, no further action will be 
taken with respect to this claim, and it will not be further 
addressed herein.  

The Board also observes that in addition to withdrawing that 
issue from appellate status at his September 1998 video 
conference hearing, the veteran, raised new claims for 
service connection for tinnitus and for service connection 
for chronic ear infections.  Since these issues have not been 
developed on appeal, however, and are not inextricably 
intertwined with the issues that are on appeal, they are not 
properly before the Board at this time.  Therefore, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's allegation that he developed hypertension 
due to his service-connected tonsillectomy, is not supported 
by any medical evidence that would render the claim for 
service connection for that disability plausible under the 
law.

2.  The veteran's assertion that he sustained a heart 
disability, as a result of medications received at a VA 
Medical Center in 1991, is not supported by any medical 
evidence that would render the claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 plausible under the law. 

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to entitlement to 
increased ratings for right ear hearing loss and 
tonsillectomy have been obtained by the RO.

4.  Upon examination conducted in August 1995, the veteran's 
right ear hearing loss was manifested by an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 75 decibels, 
and speech discrimination ability was 12 percent.  

5.  Service connection has not been granted for a hearing 
loss in the left ear, and the veteran does not have total 
deafness in his left ear.

6.  The veteran's tonsillectomy has not been shown to be 
productive of any ascertainable residuals.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension, claimed as due to his 
service-connected tonsillectomy.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for a heart disability as a 
result of medications received at a VA Medical Center in 
1991.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a rating in excess of 10 percent for a 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 1160(a), 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, Diagnostic Code 6100 (1998).

4.  The criteria for a compensable evaluation for the 
residuals of a tonsillectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
Diagnostic Code 6516 (as in effect prior to and since October 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service Connection

As with every claim, the threshold question to be answered is 
whether it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
"[a] claim for secondary service connection, like all 
claims, must be well grounded."

A review of the claims file reflects that the earliest dated 
medical record on which the veteran was diagnosed to have 
hypertension is from 1990.  This is several decades after his 
period of active military service.  Subsequently dated 
medical records confirm the presence of this disability, and 
show that in December 1992, the veteran had an inferior wall 
myocardial infarction.  He also appears to have had a second 
cardiac event in July 1996.  It is significant, however, that 
none of these medical records contain any opinion suggesting 
that any medical personnel considered the veteran's cardiac 
impairment, including hypertension, to be etiologically 
related to the veteran's service connected tonsillectomy.  
Indeed, it is only the veteran who has suggested that the 
residuals of his tonsillectomy have resulted in the onset of 
his hypertension.  The veteran's unsubstantiated allegation 
of such a nexus, however, is insufficient to establish that 
as a fact, since the veteran, as a lay person, is not 
competent to render any medical opinion.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Inasmuch as there is no medical or otherwise competent 
evidence that links the veteran's current cardiac disability, 
including hypertension, to the veteran's service connected 
tonsillectomy, there is no basis upon which to find that his 
claim for service connection for a cardiac disorder, 
including hypertension, as secondary to his tonsillectomy, is 
well grounded.  Accordingly, there is no duty to assist the 
veteran further in the claim's development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  As claims that are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for 
hypertension, due to or as a consequence of  the veteran's 
service connected tonsillectomy, must be denied.  


Benefits under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.
See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions, 
however, were invalidated by the Court of Veterans Appeals in 
the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  
That decision was affirmed by both the Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In this case, the veteran's claim for benefits under section 
1151 was filed in January 1995.  Therefore, under the statute 
and the opinion of the General Counsel cited above, this 
claim is being reviewed by the Board under the version of 38 
U.S.C.A. § 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  
See Boggs v. West, 11 Vet.App. 334, 343-44 (1998) (holding 
that Board correctly applied no-fault analysis to pre-October 
1997 claim).

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, as indicated above, there is no 
duty to assist.  Epps v. Brown, 9 Vet.App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim has been described above in the context 
of the veteran's service connection claim.  It is one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive, but only plausible, to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To present a well-grounded claim, the claimant must 
provide evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
provides must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Veterans Appeals has repeatedly held that, in 
order for a claim for service connection to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).   

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151.

Applying the law to this particular case, the Board notes 
that the veteran contends he developed a heart disability as 
a result of medications he received at a VA Medical Center 
(VAMC) in 1991.  A review of the record confirms that the 
veteran was in receipt of prescription medication from a VAMC 
in 1991.  The record also confirms that in December 1992, the 
veteran suffered a myocardial infarction.  (It also appears 
the veteran suffered a second infarction in July 1996, 
although the precise nature of the cardiac ailment that 
necessitated the veteran's hospitalization in July 1996 is 
not clear.)  What the medical records do not show, however, 
is that the veteran's heart problems were considered to be 
linked, by those treating him, to his medications.  Indeed, 
it must be observed that even prior to the veteran's receipt 
of any medication at the time he alleged, he had already been 
diagnosed to have a disability related to the heart; i.e., 
hypertension.  (The current record reflects the presence of 
hypertension in 1990.)  

Under the circumstances of this case, the only items of 
evidence supporting the veteran's claim are his own 
statements reflecting his belief that his medications caused 
his heart trouble.  He has not presented any competent 
medical record or opinion to support this position, and he 
has not alleged that any medical professional has advised him 
of such a link.  Rather, he simply seems to argue that, 
because his heart attacks post-dated the medications he was 
provided in 1991, those medications must have caused his 
problems.  

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court of Veterans Appeals has reiterated this requirement 
many times, as in the cases cited above.  All that the 
veteran has presented in this case are his assertions 
regarding the cause of his heart problems.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Since the record is devoid of any medical evidence that tends 
to support the veteran's contention that he incurred 
additional disability as a result of medications received in 
1991, it is the Board's conclusion that the veteran has 
failed to present evidence sufficient to justify a belief by 
a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  As a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
compensation under 38 U.S.C.A. § 1151, for additional 
disability based upon medications received in 1991 at a VA 
Medical Center, must be denied.  See Boeck v. Brown, supra; 
Grivois v. Brown, 6 Vet.App. 136 (1994).


Increased Rating for Right Ear Hearing Impairment and the 
Residuals of a Tonsillectomy. 

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has made such an assertion, and he has thus stated 
well-grounded claims. 

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1996).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The RO has obtained the report of a current 
audiological examination and treatment records dated between 
1991 and 1996.  As the evidence does not indicate that any 
further relevant records are available, the RO has satisfied 
the duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6101.  
The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  Where service connection is in effect for 
only one ear, however, (as is the case here), the non-
service-connected ear will be rated as normal, unless there 
is total deafness in the non-service-connected ear.  38 
U.S.C.A. § 1160(a) (West 1991); VAOPGCPREC 32-97 (Aug. 29, 
1997).  

A review of the record reflects that the veteran was granted 
service connection for right ear hearing loss and assigned a 
10 percent evaluation in a January 1966 rating action.  That 
decision was based upon a review of the service medical 
records which reflected the onset of that condition during 
service, and the report of an examination conducted for VA 
purposes in December 1965.  Total deafness in the left ear, 
it should be noted, was not diagnosed.  Since that time, the 
veteran's right ear hearing loss has remained evaluated as 10 
percent disabling.  

The veteran submitted his current claim regarding his hearing 
loss in January 1995.  In connection with this, VA treatment 
records dated between 1991 and 1995 were associated with the 
claims file, together with private treatment records dated in 
1992, 1995, and 1996.  The VA treatment records do not 
reflect that the veteran underwent a specific evaluation of 
his hearing problem.  The veteran did, however, receive an 
audiometric evaluation from a private physician in November 
1995.  This revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 75 decibels in the right ear 
and 86 decibels in the left ear.  Speech discrimination 
ability was indicated to be 12 percent in the right ear and 4 
percent in the left ear.  Total deafness in the left ear was 
not diagnosed.  This corresponds to a level XI hearing acuity 
for the service-connected right ear pursuant to the rating 
schedule.  Since, as indicated, total left ear deafness is 
not shown, the hearing in the non-service-connected left ear 
must be assessed as normal, or level I.  Findings of level I 
hearing in the left ear and level XI hearing in the right ear 
correspond to a 10 percent disability evaluation under the 
rating schedule.  This is the highest disability rating for 
hearing loss in one ear, (when total deafness in the non-
service connected ear is not shown), and under the 
circumstances described above, an increased disability rating 
for the right ear hearing loss is not warranted in this case.  

In reaching this decision, the Board notes that the 
evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids, and 
therefore, examination to determine this improvement is 
unnecessary.  38 C.F.R. § 4.86 (1998).  Furthermore, it is 
observed that at the video conference hearing conducted by 
the undersigned, the veteran requested that he be scheduled 
for an audiometric evaluation at a VA facility.  Since, 
however, the evidence does not show, and the veteran has not 
contended, that he is totally deaf in the non-service 
connected left ear, and he has already been assigned the 
highest schedular rating for a single ear service connected 
hearing loss without total deafness in the non-service 
connected ear, no useful purpose would be served by 
scheduling the veteran to undergo further evaluation in this 
regard.  

As to the residuals of the veteran's service connected 
tonsillectomy, he was also service connected for that 
condition in the aforementioned January 1966 rating action.  
This was based on a review of the veteran's service medical 
records that revealed he underwent a tonsillectomy in October 
1944.  At the time this condition was service connected, the 
veteran was assigned a noncompensable disability evaluation.  
It has since remained rated as noncompensably disabling.  

In connection with his current claim, the veteran has 
contended that his tonsillectomy has caused him to have 
difficulty swallowing food.  Treatment records associated 
with the claims file dated between 1990 and 1996, reflect 
that the veteran has, in fact, received medical care for 
dysphagia.  They also show treatment for a peptic stricture, 
reflux esophagitis, esophageal stenosis, hiatal hernia, and 
duodenal diverticuli.  None of these records, however, 
suggest that any of the veteran's complaints or conditions in 
this regard, are related to his tonsillectomy.  Indeed, in a 
VA outpatient treatment record dated in January 1995, it was 
specifically noted that the veteran's esophageal stricture 
was not related to his tonsillectomy.  

The veteran's tonsillectomy has been evaluated as analogous 
to chronic laryngitis.  The criteria for evaluating chronic 
laryngitis in effect at the time the veteran initiated his 
claim provided for a 10 percent rating when the condition was 
moderate, with catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness.  38 C.F.R. Diagnostic Code 
6516.  In October 1996, however, the criteria by which 
chronic laryngitis is evaluated were changed.  Under the 
revised criteria, a 10 percent rating requires hoarseness, 
with inflammation of cords or mucous membrane.  Although 
neither the old or the revised regulation provides criteria 
for assigning a noncompensable rating, other regulations hold 
that in every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As indicated above, none of the recent medical evidence 
associated with the claims file reflects that any treatment 
that was provided to the veteran was for the residuals of his 
tonsillectomy.  In addition, the veteran has not contended, 
and the records do not show that his tonsillectomy has caused 
catarrhal inflammation of cords or mucous membrane, or any 
hoarseness.  Furthermore, the complaints that he has 
attributed to his tonsillectomy have been shown by the 
medical records to be due to other conditions relating to the 
esophagus, or unrelated to his tonsillectomy.  Under these 
circumstances, the Board finds that whether considering the 
criteria in effect at the time the veteran initiated his 
claim, or the criteria currently in effect, there is no basis 
for awarding an increased (compensable) evaluation for the 
residuals of a tonsillectomy.  

In reaching this conclusion, the Board notes that the United 
States Court of Veterans Appeals held in Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991) that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997).  
Moreover, where the record shows that the RO had not 
considered both criteria in evaluating the veteran's claim, 
one could argue that it would be prejudicial to the veteran 
for the Board to enter a final determination on the claim, 
without first giving the RO an opportunity to consider the 
new criteria.  

In the case at hand, the record does not reflect that the RO 
ever considered the revised criteria for evaluating chronic 
laryngitis/tonsillectomy.  Under the unique circumstances of 
this case, however, the Board finds that the veteran will in 
no way be prejudiced by its consideration of his claim on the 
merits, without first returning the case to the RO for their 
review of the claim under the revised criteria.  As mentioned 
above, the veteran has not contended that he has inflamed 
cords or mucous membrane, or that he experiences hoarseness.  
Similarly, the medical evidence does not reflect any 
treatment for these conditions, or that any of the conditions 
for which the veteran has received treatment are related to 
his tonsillectomy.  Finally, the symptoms about which the 
veteran has complained, have not been shown by any competent 
medical evidence to be related in any way to his 
tonsillectomy.  To the contrary, it was specifically noted 
that the veteran's esophageal stricture was not related to 
his tonsillectomy.  Under these circumstances, the Board 
concludes that the evidence fails to reflect the presence of 
any ascertainable residuals of the veteran's tonsillectomy.  
In Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc) while affirming the Board, the court noted 
that it must also consider the rule of prejudicial error, and 
the principle that the law does not require a useless act.  
While that case involved the question of remanding a not 
well-grounded claim, in affirming the Board, it went on to 
note that the action would impose additional burdens upon the 
Board with no possibility of any benefit flowing to the 
appellant.  In view of this and the facts of this case, we 
find that no useful purpose would be served by remanding this 
claim to the RO for what would be a mere pro forma 
consideration of the revised criteria for evaluating chronic 
laryngitis.  Accordingly, a Remand of this matter is not 
warranted.  


ORDER

Service connection for hypertension, claimed as due to the 
veteran's service connected tonsillectomy, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from 
medications received at a VA Medical Center in 1991, is 
denied.

An increased rating for right ear hearing impairment is 
denied.

An increased (compensable) rating for the residuals of a 
tonsillectomy is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 18 -


